Title: Morgan Neville to Thomas Jefferson, 10 December 1819
From: Neville, Morgan
To: Jefferson, Thomas


					
						Sir.
						
							Pittsburg.
							Decr 10th 1819
						
					
					The Motive for my present communication, must plead my Excuse for intruding upon you, & the history of your Life, is a pledge to every American, that the humblest request will be attended to.
					
					I am the Representative of the late General D. Morgan of Virginia, to whom Congress presented a gold Medal for the battle of the Cowpens. This descended to me as the eldest male descendant Grandchild of this officer. Unfortunately, a Bank, in which the Medal was deposited, was last year robbed, & this with many other valuable articles belonging to me, was taken. I have lost all hopes of recovering it, as I have reason to believe that one of the Robbers threw it into the St Lawrence: I leave it to you, sir, to judge of my mortification since this event.
					I have determined to petition Congress, through my friend, the honorable Henry Baldwin, to pass a Resolution authorizing me to have one struck at my Expense; as my situation however, at present would not permit me to take advantage of such a resolution, without having the original Die, I have written on the subject to Mr Gallatin, & to the Marquis de la Fayette, whose Aid de Camp, my father the late General Presley Neville was, in “77. Since has  writing to these gentlemen it has occurred to me that, as the Medals voted by Congress were executed under your direction, you might be able to assist me with your advice; if I be not mistaken you employed on that occasion three artists; Duvivier, Dupré, & Cateau. My Grandfather’s was executed by Dupré. Any information which you may have the goodness to give me as to where these dies were deposited; whose property you consider them; the possibility of my procuring the one I want, & what course I ought to pursue, will be most gratefully acknowledged by me. By gratifying me with a reply to this communication, you will lay me under a most serious obligation.
					With sincere wishes that your life may be long spared, permit me to offer to you the homage of sincere respect & profound veneration
					
						
							Morgan Neville.
						
					
				